Citation Nr: 0619628	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
20 percent for arthritis of the lumbar spine with history of 
lumbar strain. 
  
2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder to include dysthymia, personality disorder and 
bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1972.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in May 2002, April 2003, 
and September 2003 of the Department of Veterans Affairs 
(VA), Regional Offices (RO), in St. Petersburg, Florida, and 
in Columbia, South Carolina.  

The claim for a mental disorder was initially denied in a 
December 1979 rating decision.  The veteran was notified of 
this decision and he did not file an appeal.  Rating actions 
from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

In June 2002, the veteran's file was transferred from the RO 
in St. Petersburg, Florida, to the RO in Columbia, South 
Carolina.      

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the hearing before the Board in March 2005, the veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder as secondary to the service-connected 
lumbar spine disability.  The Board notes that the issue of 
service connection for depression as due to a service-
connected disability was denied in an April 2003 rating 
decision.  The veteran was notified of this decision and he 
did not file an appeal.  This decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The Board refers the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for depression as due 
to a service-connected disability to the RO for appropriate 
action.  

The Board also notes that in November 2005 and February 2006, 
the veteran provided additional evidence to the Board without 
waiver of the RO's initial review of this evidence.  The 
treatment records and evaluation report submitted by the 
veteran do not pertain to the low back disability, but 
pertain to the veteran's nonservice-connected psychiatric 
disabilities and substance abuse disorders.  The Social 
Security Administration decision does not provide any 
pertinent evidence with respect to the increased rating 
claim, and the decision refers to evidence which is already 
of record and was considered by the RO.  Therefore, the Board 
finds that the solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c) (2005). 

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disorder to include dysthymia, personality 
disorder and bipolar disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected arthritis of the lumbar spine with 
history of lumbar strain is principally manifested by 
complaints of pain with objective findings of tenderness and 
muscle spasm on palpation, painful motion, degenerative joint 
disease, and severe limitation of motion.    

2.  There is no objective evidence of pronounced disc disease 
with persistent symptoms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc; ankylosis of the entire thoracolumbar spine or the 
entire spine; or intervertebral disc disease with 
incapacitating episodes having a duration of at least 6 weeks 
during the past 12 months.    


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
arthritis of the lumbar spine with history of lumbar strain 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

With regard to the claim for a higher rating for the service-
connected lumbar spine disability, the Board concludes that 
the veteran has been afforded appropriate notice under the 
VCAA.  The RO provided a VCAA notice letter to the veteran in 
October 2001, prior to the initial adjudication of the claim 
in May 2002.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for a higher rating, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As for requirements of Dingess, the issue on appeal is the 
rating of the lumbar spine disability.  In this case, 
elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria.  As to element (5), effective date, no 
decision has been made on the effective date for the increase 
for the lumbar spine disability.  Whatever effective date is 
assigned by the RO is an appealable issue.  So the veteran 
has not been prejudiced by the lack of notice as to the 
effective-date provisions for the claim for increase.  The 
record fails to show prejudicial error as to timing or 
content of the VCAA notice.    

The Board finds that the duty to assist has been met.  VA 
treatment records dated from 1989 to 2004 from the VA medical 
facilities in Tampa, Lenwood, and Augusta were obtained and 
associated with the claims file.  Private treatment records 
from the veteran's chiropractor, Dr. F., and the L. Primary 
Care facility were obtained as well.  The veteran was 
afforded VA examinations in January 2003, September 2003, and 
November 2004 to evaluate the severity of the service-
connected low back disability.  As noted above, the veteran 
submitted a Social Security Administration decision in 
support of his claim in October 2005.  The decision refers to 
evidence which is already of record, so a remand to obtain 
additional social security records is not warranted.  There 
is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2005).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005). 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

Because the rating criteria for rating back disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Consideration of the former rating criteria for rating spine 
disabilities

The RO initially rated the veteran's low back strain under 
Diagnostic Code 5295, lumbosacral strain, and a 20 percent 
rating was assigned.  In the September 2003 rating decision, 
the RO characterized the service-connected low back 
disability as arthritis of the lumbar spine with a history of 
low back strain, and the 20 percent rating was continued 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine.  

The Board finds that the evidence of record supports an 
assignment of a 40 percent disability evaluation for service-
connected arthritis of the lumbar spine under the former 
Diagnostic Code 5292.  The medical evidence establishes that 
the lumbar spine disability is manifested by severe 
limitation of motion.  The VA examinations show that the 
range of motion of the lumbar spine has progressively 
worsened.  The January 2003 VA examination report indicates 
that range of motion of the lumbar spine was flexion to 
60 degrees, extension to 20 degrees, and rotation to 
60 degrees.  The examiner noted that the back pain was 
significant because it dramatically decreased the veteran's 
function level.  A May 2003 treatment record from the 
veteran's chiropractor indicates that flexion of the lumbar 
spine was to 20 degrees; extension was to 5 degrees; and 
lateral flexion was to 5 degrees.  In July 2003, flexion was 
to 40 degrees; extension was to 20 degrees; and lateral 
flexion was to 20 degrees.  

The findings of the VA examination in September 2003 show 
that forward flexion of the lumbar spine improved somewhat.  
Forward flexion was to 70 degrees.  However, extension, 
rotation, and lateral bending did not improve and, in some 
cases, worsened.  Extension was to 15 degrees with pain.  
Rotation was to 20 degrees and lateral bending was to 
30 degrees.  The impression was degenerative arthritis of the 
low back which has progressed.  Upon VA examination in 
November 2004, forward flexion of the low back was to 45 
degrees with pain at 30 degrees.  Extension was to 30 degrees 
with the onset of pain at 20 degrees.  Lateral flexion was to 
20 degrees and rotation was to 30 degrees.  The examiner 
indicated that the veteran's range of motion was 
significantly impaired.  The examiner stated that there was 
objective evidence of painful motion evidenced by grimacing, 
verbalizing weakness, and spasm in the lumbar paraspinal 
muscles.  The examiner stated that the veteran had functional 
limitation manifested by decreased range of motion, pain with 
range of motion, and difficulty walking during flare-ups.   

The Board finds that overall, the competent evidence of 
record establishes severe limitation of motion of the lumbar 
spine.  The evidence favors the grant of a 40 percent 
evaluation for the arthritis of the lumbar spine under 
Diagnostic Code 5292, and the claim for an increased rating 
is granted to that extent.  

The Board notes that with respect to the application of prior 
rating criteria, the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292 and 5295 pertaining to limitation of motion in the 
lumbar spine and lumbosacral strain.  As noted above, the 
Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Consequently, 
those codes need not be discussed further.  A higher rating 
(60 percent) is, however, potentially available under former 
Diagnostic Code 5293, intervertebral disc syndrome. 

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 40 percent for 
the arthritis of the lumbar spine under former Diagnostic 
Code 5293 (in effect prior to September 25, 2002).  There is 
no evidence of pronounced intervertebral disc disease.  In 
fact, there is no clear diagnosis of intervertebral disc 
disease.  A September2003 VA x-ray examination revealed a 
small osteophyte of the lumbar spine with spondylolysis of L3 
and decreased disc space at L5-S1.  There was no diagnosis of 
disc disease; the diagnosis was degenerative arthritis of the 
low back.  

The evidence further shows that the veteran described having 
occasional flare-ups with bilateral leg pain; there is no 
evidence of persistent symptoms.  The January 2003 VA 
examination report indicates that there was no evidence of 
radiculopathy.  The September 2003 VA examination report 
notes that there was negative straight leg raising.  The 
November 2004 VA examination report indicates that the 
impression was low back pain with a strong radicular 
component.  The examiner indicated that the low back pain 
sounded degenerative and arthritis in nature.  In an 
addendum, after review of the x-ray findings, the examiner 
stated that there were no acute changes and no significant 
changes since the previous examination.  

There is evidence of characteristic pain and muscle spasm, 
but there are no objective findings of absent ankle jerk or 
other neurological findings appropriate to the site of a 
diseased disc.  The January 2003 and November 2004 VA 
examination reports indicate that sensation was intact.  
There were no pathologic reflexes such as clonus.  Thus, the 
Board finds that a disability evaluation in excess of 
40 percent for arthritis of the lumbar spine is not warranted 
under the former provisions of Diagnostic Code 5293.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The treatment records 
show occasional complaints of low back pain.  There is no 
evidence in the treatment records of physician prescribed bed 
rest and treatment.  While the veteran has complaints of 
occasional bilateral leg pain, the VA examinations did not 
identify a separate neurological disability due to the 
service-connected lumbar spine disability.  Thus, the Board 
finds that a disability evaluation in excess of 40 percent 
for arthritis of the lumbar spine is not warranted under the 
revised provisions of Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective from September 23, 
2002 to September 25, 2003).

Consideration of Diagnostic Code 5003

The veteran's lumbar spine disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis, since there are 
x-ray findings of degenerative joint disease at L5-S1.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Since Diagnostic 
Code 5003, arthritis, provides for rating on the basis of 
limitation of motion for the affected part, it could not 
provide a higher rating than is available under Diagnostic 
Code 5292.  As discussed above, a 40 percent evaluation is 
warranted under the former Diagnostic Code 5292, and this is 
the highest possible rating under this code.  

Consideration of the revised rating criteria effective from 
September 26, 2003

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 40 percent for the 
arthritis of the lumbar spine under the revised rating 
criteria for spine disabilities in effect from September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).  In order for a rating in excess of 40 percent to be 
assigned under the revised rating criteria, the evidence must 
establish unfavorable ankylosis of the entire thoracolumbar 
spine or the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2005).  The medical evidence of record 
does not document unfavorable ankylosis of the spine.  As 
discussed in detail above, the VA examinations establish that 
the veteran has severe limitation of motion of the lumbar 
spine.  There is no ankylosis.   

A rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The treatment records 
show occasional complaints of low back pain.  There is no 
evidence in the treatment records of physician prescribed bed 
rest and treatment.  While the veteran has complaints of 
occasional bilateral leg pain, the VA examinations did not 
identify a separate neurological disability due to the 
service-connected lumbar spine disability.  Thus, the Board 
finds that a disability evaluation in excess of 40 percent 
for arthritis of the lumbar spine is not warranted under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

In conclusion, the Board finds that the evidence supports the 
assignment of a 40 percent rating for the service-connected 
arthritis of the lumbar spine under the former provisions of 
Diagnostic Code 5292, for severe limitation of motion.  The 
appeal is granted to that extent.  The Board concludes that 
the preponderance of the evidence is against a disability 
evaluation in excess of 40 percent for the service-connected 
arthritis of the lumbar spine under the former and revised 
rating criteria for spine disabilities.   


ORDER

Entitlement to a 40 percent disability evaluation for 
arthritis of the lumbar spine is granted.  

REMAND

The veteran filed an application to reopen the claim for 
service connection for a psychiatric disorder to include 
dysthymia, personality disorder and bipolar disorder in 
August 2002.  The regulation applicable to claims to reopen, 
38 C.F.R. § 3.156(a), entitled, "New and material 
evidence," was amended effective August 29, 2001.  In this 
case, since the claim to reopen was filed in August 2002, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  
For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

The Board observes that that the January 2003 VCAA letter 
informed the veteran that he must submit new and material 
evidence to reopen his claim. However, the VCAA letter 
notified the veteran of the former definition of material 
evidence, or at least, a portion of the former definition of 
material.  The veteran was notified that "To qualify as 
'material evidence,' the additional information must bear 
directly and substantially upon the issue for 
consideration."  The Board finds that the veteran did not 
receive proper VCAA notice for the claim to reopen.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.CA. § 5103(a); 38 C.F.R. 
§3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The provisions of the VCAA apply to claims to reopen.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  In 
addition, the Court recently held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The Court noted that the terms "new" 
and "material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
The Court held that in the context of a claim to reopen a 
previously denied claim for service connection, the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  On remand, the RO/AMC should provide proper VCAA 
notice for the claim to reopen.  Thereafter, the RO/AMC 
should consider the medical evidence submitted by the veteran 
in September 2005 and February 2006, and readjudicate the 
claim.

Accordingly, this case is remanded to the AMC for the 
following action: 

1.  Send the veteran a VCAA-compliant 
letter for the claim to reopen.  Such 
notice should: 1) inform him of the 
definition of new and material evidence; 
and 2) inform him of the evidence that 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  The 
VCAA notice should include an explanation 
as to the information or evidence needed 
to establish the five elements of a 
service connection claim as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Readjudicate the claim to reopen the 
claim for service connection for a 
psychiatric disorder to include 
dysthymia, personality disorder and 
bipolar disorder.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


